737 N.W.2d 758 (2007)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Dennis Durell HOSKINS, Defendant-Appellant.
Docket No. 134064. COA No. 277723.
Supreme Court of Michigan.
September 12, 2007.
On order of the Court, the application for leave to appeal the May 11, 2007 order of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the question presented should be reviewed by this Court.
MARILYN J. KELLY, J., would vacate the order of the Court of Appeals and remand this case to the Court of Appeals for reinstatement of the defendant's delayed application for leave to appeal.